DETAILED ACTION
This non-final office action is in response to claims 1-2, 4-10, 12-18, and 20 filed on 07/11/2022 for examination. Claims 1-2, 4-10, 12-18, and 20 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed July 11, 2022 has been entered. Claims 1-2, 4-10, 12-18, and 20 remain pending in the application. The claims have been amended. Applicant’s arguments and amendments to the claims are directed to the 35 U.S.C. 103 rejection previously set forth in the Non-Final Office Action mailed March 11, 2022. Claims 1, 9, and 17 have been amended and have necessitated a new ground(s) of rejection in this Office Action. Further, applicant’s arguments regarding claims 1-2, 4-10, 12-18, and 20 have been fully considered but are not persuasive to differentiate over the prior art.
Particularly, applicant opines that the combination of Admitted Prior Art, Salehpour et al. (US20150235042), Neufeld et al. (US20030226015), and Schumacher (US20140089117) do not disclose the system configured to “establish the session between the operating system-based calling entity and the firmware, the session including a privilege level for multiple firmware service requests made in the session that is associated with an operating condition of the computing device a session token returned to the operating system-based calling entity”. Remarks, pgs. 8-9. Applicant opines that the prior art fails to specifically teach association with “operating conditions”, and cites to the specification at [0057] regarding authorizations during “Ready-To-Boot” or “End-of-DXE” phases. Remarks, pgs. 8-9. Regarding the aforementioned claimed language Applicant is directed to the combination of Admitted Prior Art, Salehpour et al. (US20150235042), Neufeld et al. (US20030226015), and Schumacher (US20140089117), specifically teaching the system configured to establish the session between the operating system-based calling entity and the firmware (see, e.g., Salahpour at [0042-43]), the session including a privilege level for multiple firmware service requests made in the session (see, e.g., Salahpour [0027], [0042-43], and [0048]), a session token returned to the operating system-based calling entity (see, e.g., Salahpour at [0027], and [0043]). While the combination of APA and Salehpour disclose setting a privilege level for the calling entity (see, e.g., Salehpour at [0027]), the combination of APA and Salehpour appear to fail to specifically teach the session including a privilege level for multiple firmware service requests made in the session that is associated with an operating condition of the computing device. However, Neufeld teaches a system for providing privilege levels to calling entities (see abstract, [0059]),wherein the session includes a privilege level for multiple firmware service requests made in the session that is associated with an operating condition of the computing device ([0085] and [0090-091] – a calling entity’s privilege level for making requests may be assigned based on specific user and the timing of the received requests, such as during office hours <i.e., the operating condition of the device is that the requesting device must be operating during specific periods>). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of APA and Salehpour with the teachings of Neufeld, wherein the privilege level for multiple firmware service requests made in the session that is associated with an operating condition of the computing device, to improve system security and provide detailed control of entity access to services (see, e.g., Neufeld at [0082]). With further regards to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies upon in the argument (specifically “Ready-To-Boot” or “End-of-DXE” authorization) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In view of the foregoing, and hereinbelow with regards to 35 U.S.C. 103, applicant’s arguments regarding claims 1-2, 4-10, 12-18, and 20 have been fully considered but are not persuasive to differentiate over the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 7, 9-10, 12, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art (Applicant Specification Portion Denoted “Prior Art”, at [0019], [0021-23] and Figures 1 to 2C, Hereinafter “Admitted Prior Art” (APA)) (see MPEP 2129) in view of Salehpour et al. (US20150235042, Hereinafter “Salehpour”), Neufeld et al. (US20030226015, Hereinafter “Neufeld”) and Schumacher (US20140089117, Hereinafter “Schumacher”).
Regarding claim 1, Admitted Prior Art teaches a non-transitory medium holding computer-executable instructions for authenticating related firmware service calls in a computing device that includes firmware and at least one processor ([APA 0019] – “FIG. 1 (prior art) depicts this conventional sequence of steps in a computing device to establish a session and make a series of firmware function calls. The sequence begins with an OS-based calling entity such as an application or OS driver that wants to make a call to execute a firmware service authenticating itself to the firmware (step 102). After the caller is successfully authenticated a session is established between the firmware and the OS-based calling entity (step 104). The OS-based calling entity then calls the firmware service including any required parameters along with the call (step 106). After executing the service, the firmware provides an indication and/or the results of the service to the caller (step 108).”; [APA 0021] – operating in OS entity/platform firmware), the firmware when executed causing the computing device to: 
receive a request with the firmware to open a session from an operating system-based calling entity, the request accompanied by authentication data ([APA 0019] – “FIG. 1 (prior art) depicts this conventional sequence of steps in a computing device to establish a session and make a series of firmware function calls. The sequence begins with an OS-based calling entity such as an application or OS driver that wants to make a call to execute a firmware service authenticating itself to the firmware (step 102). After the caller is successfully authenticated a session is established between the firmware and the OS-based calling entity (step 104). The OS-based calling entity then calls the firmware service including any required parameters along with the call (step 106). After executing the service, the firmware provides an indication and/or the results of the service to the caller (step 108).”); 
authenticate the operating system-based calling entity based on the authentication data ([APA 0019] – “FIG. 1 (prior art) depicts this conventional sequence of steps in a computing device to establish a session and make a series of firmware function calls. The sequence begins with an OS-based calling entity such as an application or OS driver that wants to make a call to execute a firmware service authenticating itself to the firmware (step 102). After the caller is successfully authenticated a session is established between the firmware and the OS-based calling entity (step 104). The OS-based calling entity then calls the firmware service including any required parameters along with the call (step 106). After executing the service, the firmware provides an indication and/or the results of the service to the caller (step 108).”).
While Admitted Prior Art further teaches establishing a session between the OS and the firmware, as well as receiving, performing, and call returning firming service calls (Admitted Prior Art, [APA 0019] & fig. 1), Admitted Prior Art fails to disclose the firmware session system requiring each new call to provide updated session tokens. More particularly, Admitted Prior Art fails to teach configured to establish the session between the operating system-based calling entity and the firmware, the session including a privilege level for multiple firmware service requests made in the session that is associated with an operating condition of the computing device a session token returned to the operating system-based calling entity; receive a firmware service call from the operating system-based calling entity accompanied by the session token as a calling parameter; verify the session token and that the privilege level is adequate for the firmware service call; perform the firmware service call based on the verifying; return an updated session token with a firmware service call return to the operating system-based calling entity after the performing of the firmware service call, the updated session token based on a randomly generated number that is not a pseudo random number; receive a subsequent related firmware service call accompanied by the updated session token as a calling parameter; verify the updated session token and that the privilege level is adequate for the subsequent related firmware service call; and perform the subsequent related firmware service call based on the verifying of the updated session token and the privilege level.
However, Salehpour teaches a known technique for securing communication in a similar system (between a client application and a server request, in lieu of between application and firmware request) through updating session tokens. This known technique is applicable to the system of Admitted Prior Art as they both share similar characteristics and capabilities, namely, they are both directed to providing communication security and establishing sessions between a calling entity and a responding entity (see Admitted Prior Art at Fig. 1, [APA 0022-23], and Salehpour at [0024], [0027], & [0031]).
	Particularly, Salehpour teaches a secure communication session token system (abstract), configured to establish the session between the operating system-based calling entity and the |server| ([0042-43], e.g., “once the service has determined that the client is valid, session token module 320 may construct a session token and send the session token to the client along with the response that it is allowed to use the service” <i.e., the request produces a session>”), the session including a privilege level for multiple |server| service requests made in the session ([0027], e.g., “if a token is provided by the client in relation to a request, the service may perform a lookup on the session token cache to see if the client has already been permitted to access the service” and “the cached session token may be used as an optimization to the validation process so that the service does not have to re-validate the client connection upon a subsequent request” <i.e., multiple requests may be made>; [0042-43] – authenticated client is provided permission to use the item when they e.g., have an active license <i.e., privilege level – user is ‘allowed, or not allowed’> to use it; [0048] – other services may be accessed based on the session token provided to a user <i.e., token provides access to other allowed services>), a session token returned to the operating system-based calling entity ([0027], e.g., “once the service determines that the client is valid, the service may construct a session token” <i.e., the request produces a session>”; [0043], e.g., “once the service has determined that the client is valid, session token module 320 may construct a session token and send the session token to the client along with the response that it is allowed <i.e., has privilege> to use the service”); 
receive a |server| service call from the operating system-based calling entity accompanied by the session token as a calling parameter ([0042-43] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service” & “on each call to the service, the client code may provide this session token in order to gain access to the service”); 
verify the session token and that the privilege level is adequate for the |server| service call ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service” & “on each call to the service, the client code may provide this session token in order to gain access to the service”; [0027], e.g., “if a token is provided by the client in relation to a request, the service may perform a lookup on the session token cache to see if the client has already been permitted to access the service”; [0042-43] – authenticated client is provided permission to use and accesses the item when they e.g., have an active license <i.e., privilege> to use it; [0048] – additional services may be accessed based on the session token provided to a user); 
perform the |server| service call based on the verifying ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service” & “on each call to the service, the client code may provide this session token in order to gain access to the service”; [0027], e.g., “if a token is provided by the client in relation to a request, the service may perform a lookup on the session token cache to see if the client has already been permitted to access the service”; [0042-43] – authenticated client is provided permission to use and accesses the item when they e.g., have an active license <i.e., privilege> to use it; [0007] – service providers serve services to the requestor; [0034] – the server serves the service to devices); 
return an updated session token with a |server| service call return to the operating system-based calling entity after the performing of the |server| service call ([0042-43] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service. […] on each client call, the service may increment the session token, update the session token by hashing it using a salt, and/or generate a new session token to replace the previous session token” [emphasis added]; [0047] – granted services may be used; [0042-43] – session tokens are provided to the client; [0034] – the server serves the service to devices), the updated session token based on a randomly generated number [[that is not a pseudo random number]] ([0042-0043] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service. […] on each client call, the service may increment the session token, update the session token by hashing it using a salt, and/or generate a new session token to replace the previous session token” [emphasis added]. Note: “salt” is a known in the art of cryptography technical term for utilizing a randomly generated number for producing a randomly generated hash. While not presently relied upon, see conclusion for additional definition); 
receive a subsequent related |server| service call accompanied by the updated session token as a calling parameter ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service”; [0043] – “on each call to the service, the client code may provide this session token in order to gain access to the service” & “on each client call, the service may increment the session token, update the session token by hashing it using a salt, and/or generate a new session token to replace the previous session token”); 
verify the updated session token and that the privilege level is adequate for the subsequent related |server| service call ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service”; [0043] – “on each call to the service, the client code may provide this session token in order to gain access to the service” & [0027], e.g., “if a token is provided by the client in relation to a request, the service may perform a lookup on the session token cache to see if the client has already been permitted to access the service”; [0042-43] – authenticated client is provided permission to use the item when they e.g., have an active license (i.e., privilege) to use it; [0048] – additional services may be accessed based on the session token provided to a user); and 
perform the subsequent related firmware service call based on the verifying of the updated session token and the privilege level ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service”; [0043] – “on each call to the service, the client code may provide this session token in order to gain access to the service” & “on each client call, the service may increment the session token, update the session token by hashing it using a salt, and/or generate a new session token to replace the previous session token”; [0034] – the server serves the service to devices).
One of ordinary skill in the art would have recognized that applying the known token technique of Salehpour to the system of Admitted Prior Art (of calling, returning, and performing calls with firmware) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Salehpour to the system of Admitted Prior Art would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references shows the ability to incorporate rotating randomized session token processes into similar calling systems to solve the problem of further securing communication against malicious third-party entities.
In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the solution of Salehpour and apply it to the firmware calling, returning, and performing environment of Admitted Prior Art, configured to establish the session between the operating system-based calling entity and the firmware, the session including a privilege level for multiple firmware service requests made in the session that is associated with an operating condition of the computing device a session token returned to the operating system-based calling entity; receive a firmware service call from the operating system-based calling entity accompanied by the session token as a calling parameter; verify the session token and that the privilege level is adequate for the firmware service call; perform the firmware service call based on the verifying; return an updated session token with a firmware service call return to the operating system-based calling entity after the performing of the firmware service call, the updated session token based on a randomly generated number that is not a pseudo random number; receive a subsequent related firmware service call accompanied by the updated session token as a calling parameter; verify the updated session token and that the privilege level is adequate for the subsequent related firmware service call; and perform the subsequent related firmware service call based on the verifying of the updated session token and the privilege level, to improve the system by protecting against malicious entities hijacking the established authenticated session (see, e.g., Salehpour at [0024], [0027], & [0031]).
While the combination of APA and Salehpour disclose setting a privilege level for the calling entity (see, e.g., [0027-027]), the combination of APA and Salehpour appear to fail to specifically teach (1) wherein the privilege level for the session is associated with an operating condition of the computing device, and (2) the used salt being a randomly generated number that is not a pseudo random number.
However, Neufeld teaches a system for providing privilege levels to calling entities (see abstract, [0059]), wherein the privilege level for the session is associated with an operating condition of the computing device ([0085] and [0090-091] – a calling entity’s privilege level may be assigned based on specific user and the timing of the received requests, such as during office hours <i.e., the operating condition of the device is that the requesting device must be operating during specific periods>).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of APA and Salehpour with the teachings of Neufeld, wherein the privilege level for the session is associated with an operating condition of the computing device, to improve system security and provide detailed control of entity access to services (see, e.g., Neufeld at [0082]).
While the combination of APA, Salehpour, and Neufeld disclose updating the token by hashing with a salt (see Salehpour at [0042-0043]), the combination of APA, Salehpour, and Neufeld appear to fail to specifically disclose a salt being a randomly generated number that is not a pseudo random number.
However, Schumacher discloses a creating an integrity value by hashing a value with a salt (see abstract, [0017]-[0019]), wherein the salt <and by extension, integrity value> is based on a randomly generated number that is not a pseudo random number (see [0017]-[0019], e.g., “The Arbitrary “Salt” 300 is generated by the Escrow Server 150. It consists of unpredictable information, which is combined with information from the Offer 240 to strengthen the output of the Cryptographic Hash Function 310. In some embodiments, the salt is derived from fast-changing information such as a microsecond-resolution server timestamp. The salt may also include a random number from a cryptographically strong generator, or a source of true randomness, if available to the Escrow Server 150.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of APA, Salehpour, and Neufeld with the teachings of Schumacher, wherein the updated session token is based on a randomly generated number that is not a pseudo random number, to reduce crackability of the hash function by being unpredictable and to ensure the hash is unique within the system (see, e.g., Schumacher at [0017]-[0020]).

Regarding claim 2, the combination of Admitted Prior Art, Salehpour, Neufeld, and Schumacher teach the medium of claim 1, wherein the calling entity is an operating system (OS) application or OS driver ([APA 0019] – “the sequence begins with an OS-based calling entity such as an application or OS driver that wants to make a call to execute a firmware service”).  

Regarding claim 4, the combination of Admitted Prior Art, Salehpour, Neufeld, and Schumacher teach the medium of claim 1, wherein the firmware receives the firmware service call and subsequent related firmware service call via a System Management Mode (SMM) interface ([APA 0021], e.g., “Figure 2A (prior art) depicts an intended exemplary interaction between an OS-based calling entity and the platform firmware to conventionally make a series of related firmware function calls via an SMM interface”).  

Regarding claim 7, the combination of Admitted Prior Art, Salehpour, Neufeld, and Schumacher teach the medium of claim 1, wherein a software System Manage Interrupt (SMI) is used to make at least one of the firmware service call or subsequent firmware service call ([APA 0021] – “The firmware service call may generate a software SMI which triggers an invocation of SMM to handle the call or may otherwise be made using an available firmware interface”).  

Regarding claim 9, Admitted Prior Art teaches a method for authenticating firmware service calls in a computing device equipped with at least one processor ([APA 0019] – “FIG. 1 (prior art) depicts this conventional sequence of steps in a computing device to establish a session and make a series of firmware function calls. The sequence begins with an OS-based calling entity such as an application or OS driver that wants to make a call to execute a firmware service authenticating itself to the firmware (step 102). After the caller is successfully authenticated a session is established between the firmware and the OS-based calling entity (step 104). The OS-based calling entity then calls the firmware service including any required parameters along with the call (step 106). After executing the service, the firmware provides an indication and/or the results of the service to the caller (step 108).”; [APA 0021] – operating in OS entity/platform firmware), comprising: 
receiving a request with the firmware to open a session from an operating system-based calling entity, the request accompanied by authentication data ([APA 0019] – “FIG. 1 (prior art) depicts this conventional sequence of steps in a computing device to establish a session and make a series of firmware function calls. The sequence begins with an OS-based calling entity such as an application or OS driver that wants to make a call to execute a firmware service authenticating itself to the firmware (step 102). After the caller is successfully authenticated a session is established between the firmware and the OS-based calling entity (step 104). The OS-based calling entity then calls the firmware service including any required parameters along with the call (step 106). After executing the service, the firmware provides an indication and/or the results of the service to the caller (step 108).”); 
authenticating with the firmware the operating system-based calling entity based on the authentication data ([APA 0019] – “FIG. 1 (prior art) depicts this conventional sequence of steps in a computing device to establish a session and make a series of firmware function calls. The sequence begins with an OS-based calling entity such as an application or OS driver that wants to make a call to execute a firmware service authenticating itself to the firmware (step 102). After the caller is successfully authenticated a session is established between the firmware and the OS-based calling entity (step 104). The OS-based calling entity then calls the firmware service including any required parameters along with the call (step 106). After executing the service, the firmware provides an indication and/or the results of the service to the caller (step 108).”).
 While Admitted Prior Art further teaches establishing a session between the OS and the firmware, as well as receiving, performing, and call returning firming service calls (Admitted Prior Art, [APA 0019] & fig. 1), Admitted Prior Art fails to disclose the firmware session system requiring each new call to provide updated session tokens. More particularly, Admitted Prior Art fails to teach the session including establish the session between the operating system-based calling entity and the firmware, the session including a privilege level for multiple firmware service requests made in the session that is associated with an operating condition of the computing device a session token returned to the operating system-based calling entity, the authenticating returning a session token to the operating system-based calling entity; receiving with the firmware a firmware service call from the calling entity accompanied by the session token as a calling parameter; verifying the session token and that the privilege level is adequate for the firmware service call; performing the firmware service call with the firmware based on the verifying; returning an updated session token with a firmware service call return to the operating system-based calling entity after the performing of the firmware service call, the updated session token based on a randomly generated number that is not a pseudo random number; receiving a subsequent related firmware service call accompanied by the updated session token as a calling parameter; verifying the updated session token and that the privilege level is adequate for the subsequent related firmware service call; and performing the subsequent related firmware service call with the firmware based on the verifying of the updated session token and the privilege level.  
However, Salehpour teaches a known technique for securing communication in a similar system (between a client application and a server request, in lieu of between application and firmware request) through updating session tokens. This known technique is applicable to the system of Admitted Prior Art as they both share similar characteristics and capabilities, namely, they are both directed to providing communication security and establishing sessions between a calling entity and a responding entity (see Admitted Prior Art at Fig. 1, [APA 0022-23], and Salehpour at [0024], [0027], & [0031]).
Particularly, Salehpour teaches a secure communication session token system (abstract), and establishing the session between the operating system-based calling entity and |server| executing on the computing device ([0042-43], e.g., “once the service has determined that the client is valid, session token module 320 may construct a session token and send the session token to the client along with the response that it is allowed to use the service” <i.e., the request produces a session>”) , the session including a privilege level for multiple |server| MEl 36664731v.1Application No. 16/130,039Docket No.: 125899-03702service requests made in the session ([0027], e.g., “if a token is provided by the client in relation to a request, the service may perform a lookup on the session token cache to see if the client has already been permitted to access the service” and “the cached session token may be used as an optimization to the validation process so that the service does not have to re-validate the client connection upon a subsequent request” <i.e., multiple requests may be made>; [0042-43] – authenticated client is provided permission to use the item when they e.g., have an active license <i.e., privilege level – user is ‘allowed, or not allowed’> to use it; [0048] – other services may be accessed based on the session token provided to a user <i.e., token provides access to other allowed services>), a session token returned to the operating system-based calling entity ([0027], e.g., “once the service determines that the client is valid, the service may construct a session token” <i.e., the request produces a session>”; [0043], e.g., “once the service has determined that the client is valid, session token module 320 may construct a session token and send the session token to the client along with the response that it is allowed <i.e., has privilege> to use the service”); 
receive a |server| service call from the operating system-based calling entity accompanied by the session token as a calling parameter ([0042-43] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service” & “on each call to the service, the client code may provide this session token in order to gain access to the service”); 
verify the session token and that the privilege level is adequate for the |server| service call ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service” & “on each call to the service, the client code may provide this session token in order to gain access to the service”; [0027], e.g., “if a token is provided by the client in relation to a request, the service may perform a lookup on the session token cache to see if the client has already been permitted to access the service”; [0042-43] – authenticated client is provided permission to use and accesses the item when they e.g., have an active license <i.e., privilege> to use it; [0048] – additional services may be accessed based on the session token provided to a user); 
perform the |server| service call based on the verifying ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service” & “on each call to the service, the client code may provide this session token in order to gain access to the service”; [0027], e.g., “if a token is provided by the client in relation to a request, the service may perform a lookup on the session token cache to see if the client has already been permitted to access the service”; [0042-43] – authenticated client is provided permission to use and accesses the item when they e.g., have an active license <i.e., privilege> to use it; [0007] – service providers serve services to the requestor; [0034] – the server serves the service to devices); 
return an updated session token with a |server| service call return to the operating system-based calling entity after the performing of the |server| service call ([0042-43] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service. […] on each client call, the service may increment the session token, update the session token by hashing it using a salt, and/or generate a new session token to replace the previous session token” [emphasis added]; [0047] – granted services may be used; [0042-43] – session tokens are provided to the client; [0034] – the server serves the service to devices), the updated session token based on a randomly generated number [[that is not a pseudo random number]] ([0042-0043] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service. […] on each client call, the service may increment the session token, update the session token by hashing it using a salt, and/or generate a new session token to replace the previous session token” [emphasis added]. Note: “salt” is a known in the art of cryptography technical term for utilizing a randomly generated number for producing a randomly generated hash. While not presently relied upon, see conclusion for additional definition); 
receive a subsequent related |server| service call accompanied by the updated session token as a calling parameter ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service”; [0043] – “on each call to the service, the client code may provide this session token in order to gain access to the service” & “on each client call, the service may increment the session token, update the session token by hashing it using a salt, and/or generate a new session token to replace the previous session token”); 
verify the updated session token and that the privilege level is adequate for the subsequent related |server| service call ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service”; [0043] – “on each call to the service, the client code may provide this session token in order to gain access to the service” & [0027], e.g., “if a token is provided by the client in relation to a request, the service may perform a lookup on the session token cache to see if the client has already been permitted to access the service”; [0042-43] – authenticated client is provided permission to use the item when they e.g., have an active license (i.e., privilege) to use it; [0048] – additional services may be accessed based on the session token provided to a user); and 
perform the subsequent related firmware service call based on the verifying of the updated session token and the privilege level ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service”; [0043] – “on each call to the service, the client code may provide this session token in order to gain access to the service” & “on each client call, the service may increment the session token, update the session token by hashing it using a salt, and/or generate a new session token to replace the previous session token”; [0034] – the server serves the service to devices).  
One of ordinary skill in the art would have recognized that applying the known token technique of Salehpour to the system of Admitted Prior Art (of calling, returning, and performing calls with firmware) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Salehpour to the system of Admitted Prior Art would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references shows the ability to incorporate rotating randomized session token processes into similar calling systems to solve the problem of further securing communication against malicious third-party entities.
In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the solution of Salehpour and apply it to the firmware calling, returning, and performing environment of Admitted Prior Art, configured to establish the session between the operating system-based calling entity and the firmware, the session including a privilege level for multiple firmware service requests made in the session that is based on the authenticating of the operating system-based calling entity, the privilege level for the session set by the firmware, the authenticating returning a session token to the operating system-based calling entity; receive a firmware service call from the operating system-based calling entity accompanied by the session token as a calling parameter; verify the session token and that the privilege level is adequate for the firmware service call; perform the firmware service call based on the verifying; return an updated session token with a firmware service call return to the operating system-based calling entity after the performing of the firmware service call, the updated session token based on a randomly generated number that is not a pseudo random number; receive a subsequent related firmware service call accompanied by the updated session token as a calling parameter; verify the updated session token and that the privilege level is adequate for the subsequent related firmware service call; and perform the subsequent related firmware service call based on the verifying of the updated session token and the privilege level, to improve the system by protecting against malicious entities hijacking the established authenticated session (see, e.g., Salehpour at [0024], [0027], & [0031]).
While the combination of APA and Salehpour disclose setting a privilege level for the calling entity (see, e.g., [0027-027]), the combination of APA and Salehpour appear to fail to specifically teach (1) wherein the privilege level for the session is associated with an operating condition of the computing device, and (2) the used salt being a randomly generated number that is not a pseudo random number.
However, Neufeld teaches a system for providing privilege levels to calling entities (see abstract, [0059]), wherein the privilege level for the session is associated with an operating condition of the computing device ([0085] and [0090-091] – a calling entity’s privilege level may be assigned based on specific user and the timing of the received requests, such as during office hours <i.e., the operating condition of the device is that the requesting device must be operating during specific periods>).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of APA and Salehpour with the teachings of Neufeld, wherein the privilege level for the session is associated with an operating condition of the computing device, to improve system security and provide detailed control of entity access to services (see, e.g., Neufeld at [0082]).
While the combination of APA, Salehpour, and Neufeld disclose updating the token by hashing with a salt (see Salehpour at [0042-0043]), the combination of APA, Salehpour, and Neufeld appear to fail to specifically disclose a salt being a randomly generated number that is not a pseudo random number.
However, Schumacher discloses a creating an integrity value by hashing a value with a salt (see abstract, [0017]-[0019]), wherein the salt <and by extension, integrity value> is based on a randomly generated number that is not a pseudo random number (see [0017]-[0019], e.g., “The Arbitrary “Salt” 300 is generated by the Escrow Server 150. It consists of unpredictable information, which is combined with information from the Offer 240 to strengthen the output of the Cryptographic Hash Function 310. In some embodiments, the salt is derived from fast-changing information such as a microsecond-resolution server timestamp. The salt may also include a random number from a cryptographically strong generator, or a source of true randomness, if available to the Escrow Server 150.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of APA, Salehpour, and Neufeld with the teachings of Schumacher, wherein the updated session token is based on a randomly generated number that is not a pseudo random number, to reduce crackability of the hash function by being unpredictable and to ensure the hash is unique within the system (see, e.g., Schumacher at [0017]-[0020]).

Regarding claim 10, the combination of Admitted Prior Art, Salehpour, Neufeld, and Schumacher teach the method of claim 9, wherein the operating system-based calling entity is an operating system (OS) application or OS driver ([APA 0019] – “the sequence begins with an OS-based calling entity such as an application or OS driver that wants to make a call to execute a firmware service”).  

Regarding claim 12, the combination of Admitted Prior Art, Salehpour, Neufeld, and Schumacher teach the method of claim 9. wherein the firmware receives the firmware service call and subsequent related firmware service call via a System Management Mode (SMM) interface ([APA 0021], e.g., “Figure 2A (prior art) depicts an intended exemplary interaction between an OS-based calling entity and the platform firmware to conventionally make a series of related firmware function calls via an SMM interface”).  

Regarding claim 15, the combination of Admitted Prior Art, Salehpour, Neufeld, and Schumacher teach the method of claim 9, wherein a software System Manage Interrupt (SMI) is used to make at least one of the firmware service call or subsequent firmware service call ([APA 0021] – “The firmware service call may generate a software SMI which triggers an invocation of SMM to handle the call or may otherwise be made using an available firmware interface”).  

Regarding claim 17, Admitted Prior Art teaches a computing device configured to securely handle related function calls to firmware, the computing device comprising: at least one processor; an operating system; and firmware ([APA 0019] – “FIG. 1 (prior art) depicts this conventional sequence of steps in a computing device to establish a session and make a series of firmware function calls. The sequence begins with an OS-based calling entity such as an application or OS driver that wants to make a call to execute a firmware service authenticating itself to the firmware (step 102). After the caller is successfully authenticated a session is established between the firmware and the OS-based calling entity (step 104). The OS-based calling entity then calls the firmware service including any required parameters along with the call (step 106). After executing the service, the firmware provides an indication and/or the results of the service to the caller (step 108).”; [APA 0021] – operating in OS entity/platform firmware), the firmware when executed: 
receiving a request to open a session from an operating system-based calling entity, the request accompanied by authentication data ([APA 0019] – “FIG. 1 (prior art) depicts this conventional sequence of steps in a computing device to establish a session and make a series of firmware function calls. The sequence begins with an OS-based calling entity such as an application or OS driver that wants to make a call to execute a firmware service authenticating itself to the firmware (step 102). After the caller is successfully authenticated a session is established between the firmware and the OS-based calling entity (step 104). The OS-based calling entity then calls the firmware service including any required parameters along with the call (step 106). After executing the service, the firmware provides an indication and/or the results of the service to the caller (step 108).”), 
authenticating the operating system-based calling entity based on the authentication data ([APA 0019] – “FIG. 1 (prior art) depicts this conventional sequence of steps in a computing device to establish a session and make a series of firmware function calls. The sequence begins with an OS-based calling entity such as an application or OS driver that wants to make a call to execute a firmware service authenticating itself to the firmware (step 102). After the caller is successfully authenticated a session is established between the firmware and the OS-based calling entity (step 104). The OS-based calling entity then calls the firmware service including any required parameters along with the call (step 106). After executing the service, the firmware provides an indication and/or the results of the service to the caller (step 108).”). 
While Admitted Prior Art further teaches establishing a session between the OS and the firmware, as well as receiving, performing, and call returning firming service calls (Admitted Prior Art, [APA 0019] & fig. 1), Admitted Prior Art fails to disclose the firmware session system requiring each new call to provide updated session tokens. More particularly, Admitted Prior Art fails to teach the session including establishing the session between the operating system-based calling entity and the firmware, the session including a privilege level for multiple firmware service requests made in the session that is associated with an operating condition of the computing device a session token returned to the operating system-based calling entity, the authenticating returning a session token to the operating system-based calling entity, receiving a firmware service call from the operating system-based calling entity accompanied by the session token as a calling parameter, verifying the session token and that the privilege level is adequate for the firmware service call, performing the firmware service call based on the verifying, returning an updated session token with a firmware service call return to the operating system-based calling entity after the performing of the firmware service call, the updated session token based on a randomly generated number that is not a pseudo random number, receiving a subsequent related firmware service call accompanied by the updated session token as a calling parameter, verifying the updated session token and that the privilege level is adequate for the subsequent related firmware service call, and performing the subsequent related firmware service call based on the verifying of the updated session token and the privilege level. 
However, Salehpour teaches a known technique for securing communication in a similar system (between a client application and a server request, in lieu of between application and firmware request) through updating session tokens. This known technique is applicable to the system of Admitted Prior Art as they both share similar characteristics and capabilities, namely, they are both directed to providing communication security and establishing sessions between a calling entity and a responding entity (see Admitted Prior Art at Fig. 1, [APA 0022-23], and Salehpour at [0024], [0027], & [0031]).
Particularly, Salehpour teaches a secure communication session token system (abstract), configured to establishing the session between the operating system-based calling entity and the |server| ([0042-43], e.g., “once the service has determined that the client is valid, session token module 320 may construct a session token and send the session token to the client along with the response that it is allowed to use the service” <i.e., the request produces a session>”), the session including a privilege level for multiple firmware service requests made in the session that is based on the authenticating ([0027], e.g., “if a token is provided by the client in relation to a request, the service may perform a lookup on the session token cache to see if the client has already been permitted to access the service” and “the cached session token may be used as an optimization to the validation process so that the service does not have to re-validate the client connection upon a subsequent request” <i.e., multiple requests may be made>; [0042-43] – authenticated client is provided permission to use the item when they e.g., have an active license <i.e., privilege level – user is ‘allowed, or not allowed’> to use it; [0048] – other services may be accessed based on the session token provided to a user <i.e., token provides access to other allowed services>), the privilege level for the session set by the firmware following the authenticating based on a pre-determined privilege level associated with the caller identity or type of caller([0025-026] – user ID/process ID of requestor must not be on a blacklist, and must be determined a valid license holder of a privileged service to access the privileged service <i.e., access privilege is pre-determined based on the a caller’s identity (user ID) and the type of caller (license holder or not)>; [0027] – when the appropriate privilege is established, a token is issued to the client so that multiple requests may be made without each request comprising a re-validation), the authenticating returning a session token to the operating system-based calling entity ([0027], e.g., “once the service determines that the client is valid, the service may construct a session token” <i.e., the request produces a session>”; [0043], e.g., “once the service has determined that the client is valid, session token module 320 may construct a session token and send the session token to the client along with the response that it is allowed <i.e., has privilege> to use the service”), 
receiving a |server| service call from the operating system-based calling entity accompanied by the session token as a calling parameter ([0042-43] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service” & “on each call to the service, the client code may provide this session token in order to gain access to the service”), verifying the session token and that the privilege level is adequate for the |server| service call ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service” & “on each call to the service, the client code may provide this session token in order to gain access to the service”; [0027], e.g., “if a token is provided by the client in relation to a request, the service may perform a lookup on the session token cache to see if the client has already been permitted to access the service”; [0042-43] – authenticated client is provided permission to use and accesses the item when they e.g., have an active license <i.e., privilege> to use it; [0048] – additional services may be accessed based on the session token provided to a user), 
performing the |server| service call based on the verifying ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service” & “on each call to the service, the client code may provide this session token in order to gain access to the service”; [0027], e.g., “if a token is provided by the client in relation to a request, the service may perform a lookup on the session token cache to see if the client has already been permitted to access the service”; [0042-43] – authenticated client is provided permission to use and accesses the item when they e.g., have an active license <i.e., privilege> to use it; [0007] – service providers serve services to the requestor; [0034] – the server serves the service to devices), 
returning an updated session token with a |server| service call return to the operating system-based calling entity after the performing of the |server| service call ([0042-43] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service. […] on each client call, the service may increment the session token, update the session token by hashing it using a salt, and/or generate a new session token to replace the previous session token” [emphasis added]; [0047] – granted services may be used; [0042-43] – session tokens are provided to the client; [0034] – the server serves the service to devices), the updated session token based on a randomly generated number [[that is not a pseudo random number]] ([0042-0043] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service. […] on each client call, the service may increment the session token, update the session token by hashing it using a salt, and/or generate a new session token to replace the previous session token” [emphasis added]. Note: “salt” is a known in the art of cryptography technical term for utilizing a randomly generated number for producing a randomly generated hash. While not presently relied upon, see conclusion for additional definition), 
receiving a subsequent related |server| service call accompanied by the updated session token as a calling parameter ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service”; [0043] – “on each call to the service, the client code may provide this session token in order to gain access to the service” & “on each client call, the service may increment the session token, update the session token by hashing it using a salt, and/or generate a new session token to replace the previous session token”), 
verifying the updated session token and that the privilege level is adequate for the subsequent related |server| service call ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service”; [0043] – “on each call to the service, the client code may provide this session token in order to gain access to the service” & [0027], e.g., “if a token is provided by the client in relation to a request, the service may perform a lookup on the session token cache to see if the client has already been permitted to access the service”; [0042-43] – authenticated client is provided permission to use the item when they e.g., have an active license (i.e., privilege) to use it; [0048] – additional services may be accessed based on the session token provided to a user), and 
performing the subsequent related |server| service call based on the verifying of the updated session token and the privilege level ([0042] – “session token may be used as an optimization so that the service may not have to re-validate the client connection on each subsequent request. In some embodiments, upon determining the client provides a previously granted session token with the request, session token module 320 may verify the previously granted session token, and upon verifying the previously granted session token is valid, session token module 320 may grant the client access to the requested service”; [0043] – “on each call to the service, the client code may provide this session token in order to gain access to the service” & “on each client call, the service may increment the session token, update the session token by hashing it using a salt, and/or generate a new session token to replace the previous session token”; [0034] – the server serves the service to devices).  
One of ordinary skill in the art would have recognized that applying the known token technique of Salehpour to the system of Admitted Prior Art (of calling, returning, and performing calls with firmware) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Salehpour to the system of Admitted Prior Art would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references shows the ability to incorporate rotating randomized session token processes into similar calling systems to solve the problem of further securing communication against malicious third-party entities.
In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the solution of Salehpour and apply it to the firmware calling, returning, and performing environment of Admitted Prior Art, configured to establish the session between the operating system-based calling entity and the firmware, the session including a privilege level for multiple firmware service requests made in the session that is based on the authenticating of the operating system-based calling entity, the privilege level for the session set by the firmware, the authenticating returning a session token to the operating system-based calling entity; receive a firmware service call from the operating system-based calling entity accompanied by the session token as a calling parameter; verify the session token and that the privilege level is adequate for the firmware service call; perform the firmware service call based on the verifying; return an updated session token with a firmware service call return to the operating system-based calling entity after the performing of the firmware service call, the updated session token based on a randomly generated number that is not a pseudo random number; receive a subsequent related firmware service call accompanied by the updated session token as a calling parameter; verify the updated session token and that the privilege level is adequate for the subsequent related firmware service call; and perform the subsequent related firmware service call based on the verifying of the updated session token and the privilege level, to improve the system by protecting against malicious entities hijacking the established authenticated session (see, e.g., Salehpour at [0024], [0027], & [0031]).
While the combination of APA and Salehpour disclose setting a privilege level for the calling entity (see, e.g., [0027-027]), the combination of APA and Salehpour appear to fail to specifically teach (1) wherein the privilege level for the session is associated with an operating condition of the computing device, and (2) the used salt being a randomly generated number that is not a pseudo random number.
However, Neufeld teaches a system for providing privilege levels to calling entities (see abstract, [0059]), wherein the privilege level for the session is associated with an operating condition of the computing device ([0085] and [0090-091] – a calling entity’s privilege level may be assigned based on specific user and the timing of the received requests, such as during office hours <i.e., the operating condition of the device is that the requesting device must be operating during specific periods>).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of APA and Salehpour with the teachings of Neufeld, wherein the privilege level for the session is associated with an operating condition of the computing device, to improve system security and provide detailed control of entity access to services (see, e.g., Neufeld at [0082]).
While the combination of APA, Salehpour, and Neufeld disclose updating the token by hashing with a salt (see Salehpour at [0042-0043]), the combination of APA, Salehpour, and Neufeld appear to fail to specifically disclose a salt being a randomly generated number that is not a pseudo random number.
However, Schumacher discloses a creating an integrity value by hashing a value with a salt (see abstract, [0017]-[0019]), wherein the salt <and by extension, integrity value> is based on a randomly generated number that is not a pseudo random number (see [0017]-[0019], e.g., “The Arbitrary “Salt” 300 is generated by the Escrow Server 150. It consists of unpredictable information, which is combined with information from the Offer 240 to strengthen the output of the Cryptographic Hash Function 310. In some embodiments, the salt is derived from fast-changing information such as a microsecond-resolution server timestamp. The salt may also include a random number from a cryptographically strong generator, or a source of true randomness, if available to the Escrow Server 150.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of APA, Salehpour, and Neufeld with the teachings of Schumacher, wherein the updated session token is based on a randomly generated number that is not a pseudo random number, to reduce crackability of the hash function by being unpredictable and to ensure the hash is unique within the system (see, e.g., Schumacher at [0017]-[0020]).

Regarding claim 18, the combination of Admitted Prior Art, Salehpour, Neufeld, and Schumacher teach the computing device of claim 17, wherein the operating system-based calling entity is an operating system (OS) application or OS driver ([APA 0019] – “the sequence begins with an OS-based calling entity such as an application or OS driver that wants to make a call to execute a firmware service”).  

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art in view of Salehpour, Neufeld, and Schumacher, further in view of Durham et al. (US20060005015, Hereinafter “Durham”).
Regarding claim 5, the combination of Admitted Prior Art, Salehpour, Neufeld, and Schumacher teach the medium of claim 4. The combination of Admitted Prior Art, Salehpour, Neufeld, and Schumacher appear to fail to teach wherein the firmware when executed further: locks the SMM interface by rejecting additional session requests after establishing the session, the locking continuing until the established session is closed.  
However, Durham teaches a system for secure inter-platform communications using session keys (see abstract), wherein the firmware ([0015] – firmware provides the data processing process for the platform) when executed further: locks the SMM interface by rejecting additional session requests after establishing the session, the locking continuing until the established session is closed ([0032-34] – “the program/driver may setup its internal data structures and configure PDT table 240 which may be used as input for the SMM Operation Notification handler (not shown). The program/driver may disable interrupts when doing this to avoid context switches (that can cause malicious code to execute) and thereby prevent malicious code from changing the program's data or state prior to the Operation Notification.” <i.e., locking>; [0040] – “the SMM module will no longer act on future Operation Notifications from this program until Program Start Notification 270 is again properly initiated from the valid program image. This effectively locks out other malicious programs from attempting to circumvent the SMM module for this program ID by modifying the program's data structures and then simply jumping into the instruction just prior to the valid program's code that invokes the SMI Operation Notification. By bounding all Operation Notifications between Program Start Notification 270 and Program End Notification 275, the program writer can be assured that all program segments after Notification 270 and before Operation Notifications have been executed before an Operation Notification initiated from the program's valid image will be allowed” <i.e., locking the session from the beginning until end>; see also, [0038] & [0061] – using session keys/secure sessions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implemented the combination of Admitted Prior Art, Salehpour, Neufeld, and Schumacher with the teachings of Durham, wherein the firmware when executed further: locks the SMM interface by rejecting additional session requests after establishing the session, the locking continuing until the established session is closed, to prevent malicious programs from infiltrating the instruction set (see, e.g., Durham at [0038], [0040]).

Regarding claim 13, the combination of Admitted Prior Art, Salehpour, Neufeld, and Schumacher teach the method of claim 12.The combination of Admitted Prior Art, Salehpour, Neufeld, and Schumacher appear to fail to teach further comprising: locking the SMM interface by rejecting additional session requests after establishing the session, the locking continuing until the established session is closed.
 However, Durham teaches a system for secure inter-platform communications using session keys (see abstract), further comprising: locking the SMM interface by rejecting additional session requests with the firmware after establishing the session, the locking continuing until the established session is closed  ([0032-34] – “the program/driver may setup its internal data structures and configure PDT table 240 which may be used as input for the SMM Operation Notification handler (not shown). The program/driver may disable interrupts when doing this to avoid context switches (that can cause malicious code to execute) and thereby prevent malicious code from changing the program's data or state prior to the Operation Notification.” <i.e., locking>; [0040] – “the SMM module will no longer act on future Operation Notifications from this program until Program Start Notification 270 is again properly initiated from the valid program image. This effectively locks out other malicious programs from attempting to circumvent the SMM module for this program ID by modifying the program's data structures and then simply jumping into the instruction just prior to the valid program's code that invokes the SMI Operation Notification. By bounding all Operation Notifications between Program Start Notification 270 and Program End Notification 275, the program writer can be assured that all program segments after Notification 270 and before Operation Notifications have been executed before an Operation Notification initiated from the program's valid image will be allowed” <i.e., locking the session from the beginning until end>;  see also, [0038] & [0061] – using session keys/secure sessions).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implemented the combination of Admitted Prior Art, Salehpour, Neufeld, and Schumacher with the teachings of Durham, further comprising: locking the SMM interface by rejecting additional session requests after establishing the session, the locking continuing until the established session is closed, to prevent malicious programs from infiltrating the instruction set (see, e.g., Durham at [0038], [0040]).

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art in view of Salehpour, Neufeld, and Schumacher, further in view of Kaplan et al. (US20140195576, Hereinafter “Kaplan”).
Regarding claim 6, the combination of Admitted Prior Art, Salehpour, Neufeld, and Schumacher teach the medium of claim 1, wherein the updated session token is based on a randomly generated number ([0042-0043] – updating the session token by hashing it using a salt). The combination of Admitted Prior Art, Salehpour, and Schumacher fail to teach wherein the randomly generated number is provided by a CPU instruction in an x86 instruction set.  
However, Kaplan teaches generating random numbers (see abstract, [0014]), wherein the randomly generated number is provided by a CPU instruction in an x86 instruction set ([0015] – “One embodiment of a hardware random number generator may generate random numbers based on a natural entropy source. FIG. 1 illustrates an embodiment of a hardware random number generator 100 that may include an entropy accumulator 110, a deterministic random bit generator (DRBG) 120, and a health monitor 112 to monitor the entropy of the random numbers produced by the random number generator 100. The random number generator 100 may accumulate raw entropy, which may be of mediocre quality, to generate high entropy random numbers. Such random numbers may be used to implement processor instructions such as, for example, the x86 RDRAND instruction.” <i.e., random numbers generated may be generated via an x86 RDRAND instruction>).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Admitted Prior Art, Salehpour, Neufeld, and Schumacher with the teachings of Kaplan, wherein the randomly generated number is provided by a CPU instruction in an x86 instruction set, to reduce the possibility of security breaches and compromised systems that could come with instead using low quality random numbers (see, e.g., Kaplan at [0013-0015]).

Regarding claim 14, the combination of Admitted Prior Art, Salehpour, Neufeld, and Schumacher teach the method of claim 9 wherein the updated session token is based on a randomly generated number ([0042-0043] – updating the session token by hashing it using a salt). The combination of Admitted Prior Art, Salehpour, Neufeld, and Schumacher fail to teach wherein the randomly generated number is provided by a CPU instruction in an x86 instruction set.  
However, Kaplan teaches generating random numbers (see abstract, [0014]), wherein the randomly generated number is provided by a CPU instruction in an x86 instruction set ([0015] – “One embodiment of a hardware random number generator may generate random numbers based on a natural entropy source. FIG. 1 illustrates an embodiment of a hardware random number generator 100 that may include an entropy accumulator 110, a deterministic random bit generator (DRBG) 120, and a health monitor 112 to monitor the entropy of the random numbers produced by the random number generator 100. The random number generator 100 may accumulate raw entropy, which may be of mediocre quality, to generate high entropy random numbers. Such random numbers may be used to implement processor instructions such as, for example, the x86 RDRAND instruction.” <i.e., random numbers generated may be generated via an x86 RDRAND instruction>).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Admitted Prior Art, Salehpour, Neufeld, and Schumacher with the teachings of Kaplan, wherein the randomly generated number is provided by a CPU instruction in an x86 instruction set, to reduce the possibility of security breaches and compromised systems that could come with instead using low quality random numbers (see, e.g., Kaplan at [0013-0015]).

Claim(s) 8, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art in view of Salehpour, Neufeld, and Schumacher, further in view of White (US20070234058, Hereinafter “White”).
Regarding claim 8, the combination of Admitted Prior Art, Salehpour, Neufeld, and Schumacher teach the medium of claim 1. The combination of Admitted Prior Art, Salehpour, Neufeld, and Schumacher appear to fail to specifically teach wherein at least one of the session token or updated session token are stored in a CPU register.  
However, White teaches an authentication token system for a secure session (see, e.g., [0055-59]), wherein at least one of the session token or updated session token are stored in a CPU register ([0060] – “on the processor <i.e., a CPU>, the plaintext token optionally can be stored in memory that physically can only be compared in a register and cannot be read into main memory. This minimizes the ability of a third party to acquire the plaintext token and fraudulently provide it back to the processor”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Admitted Prior Art, Salehpour, Neufeld, and Schumacher to incorporate the teachings of White, wherein at least one of the session token or updated session token are stored in a CPU register, so to minimize the ability of a third party to acquire the plaintext token and fraudulently provide it back to the processor (see, e.g., White at [0060]).

Regarding claim 16, the combination of Admitted Prior Art, Salehpour, Neufeld, and Schumacher teach the method of claim 9. The combination of Admitted Prior Art, Salehpour, Neufeld, and Schumacher appear to fail to specifically teach wherein at least one of the session token or updated session token are stored in a CPU register.
However, White teaches an authentication token system for a secure session (see, e.g., [0055-59]), wherein at least one of the session token or updated session token are stored in a CPU register ([0060] – “on the processor <i.e., a CPU>, the plaintext token optionally can be stored in memory that physically can only be compared in a register and cannot be read into main memory. This minimizes the ability of a third party to acquire the plaintext token and fraudulently provide it back to the processor”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Admitted Prior Art, Salehpour, Neufeld, and Schumacher to incorporate the teachings of White, wherein at least one of the session token or updated session token are stored in a CPU register, so to minimize the ability of a third party to acquire the plaintext token and fraudulently provide it back to the processor (see, e.g., White at [0060]).  

Regarding claim 20, the combination of Admitted Prior Art, Salehpour, Neufeld, and Schumacher teach the computing device of claim 17. The combination of Admitted Prior Art, Salehpour, Neufeld, and Schumacher appear to fail to specifically teach wherein at least one of the session token or updated session token are stored in a CPU register.
However, White teaches an authentication token system for a secure session (see, e.g., [0055-59]), wherein at least one of the session token or updated session token are stored in a CPU register ([0060] – “on the processor <i.e., a CPU>, the plaintext token optionally can be stored in memory that physically can only be compared in a register and cannot be read into main memory. This minimizes the ability of a third party to acquire the plaintext token and fraudulently provide it back to the processor”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Admitted Prior Art, Salehpour, Neufeld, and Schumacher to incorporate the teachings of White, wherein at least one of the session token or updated session token are stored in a CPU register, so to minimize the ability of a third party to acquire the plaintext token and fraudulently provide it back to the processor (see, e.g., White at [0060]).

Conclusion
The prior art made of record and not presently relied upon is considered pertinent to applicant's disclosure: Defuse Security (NPL: “Salted Password Hashing – Doing it Right”; August, 2017) discloses a definition of adding salt in cryptography, particularly such that hashes are randomized by using a random string, called salt, to the input of the hash. (see, e.g., pg. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365. The examiner can normally be reached Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438